Citation Nr: 0706415	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a sinus disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder (minor) disability, to include an 
evaluation in excess of 20 percent beginning December 16, 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1989 to 
February 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision issued by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) that, 
in part, granted service connection for a sinus disability, a 
right knee disability and a left shoulder disability and 
assigned a 10 percent evaluation for each disability.  

While the case was in appellate status the RO increased the 
appellant's initial disability evaluation for the sinus 
disability from 10 to 30 percent, effective February 22, 
2001, and increased the left shoulder disability evaluation 
from 10 to 20 percent, effective December 16, 2002.  (A 
temporary total rating was assigned for the left shoulder 
disability from January 23, 2003, to May 31, 2003, under the 
provisions of 38 U.S.C.A. § 4.30.  This period will not be 
addressed because a rating higher than 100 percent is not 
assignable.)  However, it is presumed that the appellant is 
seeking the maximum benefit allowed by law and regulation for 
each of his disabilities, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the VA Form 9 the appellant submitted in November 2002, he 
requested a Travel Board hearing.  That hearing was scheduled 
for May 19, 2005, at the RO; the appellant failed to report 
for that hearing.  Therefore, as there is no current 
outstanding hearing request, the case is ready for appellate 
review.


FINDINGS OF FACT

1.  The appellant's rhinitis/sinusitis disability is 
manifested by complaints of nasal congestion, post nasal drip 
(PND), headaches several times per week and infection 
requiring treatment with antibiotics.

2.  The appellant does not have nasal polyps.

3.  The appellant has not undergone radical surgery with 
postoperative chronic osteomyelitis and he has not undergone 
repeated operations.

4.  The appellant does not have near constant sinusitis 
characterized by headaches, pain and tenderness, and purulent 
discharge or crusting after repeated surgeries.

5.  Based on the clinical findings of record, there is no 
evidence of ankylosis of the right knee or of recurrent 
subluxation or lateral instability of the right knee.

6.  Based on the clinical findings of record, there is no 
evidence of limitation of flexion to 30 degrees in the right 
knee or of limitation of knee extension to 15 degrees.

7.  The appellant is right-handed.

8.  There is no objective clinical evidence of swelling or 
deformity, ankylosis of the scapulohumeral articulation, 
malunion, fibrous union, nonunion, or loss of head of the 
humerus, recurrent dislocation of the scapulohumeral joint, 
or malunion, nonunion or dislocation of the clavicle or 
scapula.

9.  Prior to December 16, 2002, the appellant's left shoulder 
motion was above shoulder level.

10.  Beginning in December 2002, the level of disability 
produced by the appellant's left shoulder disability, 
including pain, equates to limitation of motion of the arm at 
the shoulder level.

11.  The disability picture associated with each one of the 
appellant's three disabilities on appeal is not so unusual as 
to render the application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for chronic rhinitis/sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.96, 4.97, Diagnostic Codes 6522, 6513 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for the right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256-5261 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for the left shoulder disability were not met prior 
to December 16, 2002.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.55, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5200-5203 
(2006).

4.  Apart from the period of temporary total evaluation 
(January 23, 2003 to May 31, 2003), the criteria for a rating 
in excess of 20 percent for the left shoulder disability have 
not been met since December 16, 2002.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.55, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5200-
5203 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claims by correspondence dated in May 2002, 
and May 2005.  These documents informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to increased ratings for 
his disabilities.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Private 
medical records were obtained and added to the claims file.  
The appellant was afforded VA medical examinations.  He was 
also afforded a personal hearing at the RO.  He was scheduled 
for a Travel Board hearing, but failed to report.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, the entire period 
from the date of service connection until the present is 
under appellate review for each of the increased evaluation 
claims on appeal.  The appellant was also provided with 
notice as to the clinical findings needed for higher 
evaluations, as well as the assistance VA would provide.  
Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his January 2003 personal hearing 
at the RO that he had two to three bad headaches per week 
associated with his sinus disability.  He also said that he 
had also experienced slight headaches.  The appellant 
testified that he experienced knee pain and that sometimes 
his right knee would give out.  He said that he had a sense 
of instability in the right knee and that he sometimes 
limped.  He testified that his knee would get real sore and 
that it would feel weak at times.  The appellant stated that 
he experienced pain in his left shoulder as well as some 
swelling.  He said that he had crackling on motion and that 
he had limited use of his left shoulder.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant has appealed the initial evaluation assigned 
for each of the three disabilities addressed here.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issues before the 
Board are consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

A.  Sinus

The appellant's service-connected chronic sinus disability 
has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6513 of the VA Rating Schedule, chronic maxillary sinusitis.  
According to the General Rating Formula for Sinusitis, a 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note which follows 
these provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

The appellant underwent a VA medical examination in February 
2001; he said that he had difficulty breathing through his 
nose.  He also reported a thick yellow foul-smelling 
discharge.  He said that he experienced headaches every few 
days.  On physical examination, the left maxillary sinus was 
mildly tender to palpation.  Radiographic examination 
revealed chronic bilateral maxillary sinusitis.

A private medical report dated in January 2002 indicated that 
the appellant had bleeding from the right side of his nose.  
It also indicated that he experienced chronic headaches.

The appellant has been treated for his sinus disability at VA 
facilities.  In March 2002, the appellant reported chronic 
congestion and denied chronic headaches.  In November 2002, 
his sinuses were mildly tender.  The clinical impression was 
chronic rhinitis/sinusitis.  In March 2003, it was noted that 
the appellant had a long history of nasal congestion and PND, 
occasionally with a discolored nasal discharge.  It was also 
noted that the appellant had tried "occasional short courses 
of antibiotics."  On physical examination, there was right 
anterior septal crusting with blood clot.  The clinical 
assessment was allergic rhinitis, mild chronic sinusitis and 
recurrent anterior right epistaxis.  In April 2003, the 
appellant reported frequent headaches several times per week.  
A note dated in June 2003 states that the appellant had been 
treated the previous month with ten days of an antibiotic for 
sinus infection.  He still had PND.  In January 2004, the 
appellant complained of frequent congestion and sore throat.  
He said that he had been treated for approximately five sinus 
infections in the past year.  He also said that he would get 
headaches when his sinuses flared up.

Review of the evidence of record reveals that the appellant 
has never undergone  surgery followed by chronic 
osteomyelitis.  Nor does the medical evidence of record 
indicate that the appellant has suffered from near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  While the appellant has provided 
information concerning headaches, his nasal discharge has not 
been described as purulent and there was no other clinical 
evidence of purulence.  Crusting was clinically noted on only 
one occasion.  Furthermore, the medical evidence of record 
does not reflect repeated surgeries -in fact, no surgeries 
are of record.  Since there is no clinical evidence of 
purulent discharge or crusting after repeated surgeries, the 
evidence of record does not support a 50 percent rating under 
the current rating criteria.  Therefore, evaluation under the 
criteria for sinusitis would not result in an increased 
rating in the instant case.

The Board has also considered the regulatory provisions 
relating to rhinitis wherein allergic or vasomotor rhinitis 
warrants a 30 percent rating when there are nasal polyps; 30 
percent is the highest rating available under this code.  
38 C.F.R. § 4.79, Diagnostic Code 6522.  There is no current 
evidence of polyps in the appellant's nose.

The evidence thus suggests that the appellant likely 
experiences continued problems with symptoms that appear 
characteristic of the 30 percent criteria, namely three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In reaching this determination, the 
Board has given due consideration to the doctrine of 
resolving all doubt in favor of the veteran under 38 U.S.C.A. 
§ 5107(b), which requires that if the evidence preponderates 
in favor of the veteran or is in relative equipoise, the 
claim must be allowed and that the claim may be denied only 
if the preponderance of the evidence is against the claim.

In light of the evidence of record and the above legal 
criteria, the appellant is not entitled to an initial 
evaluation in excess of 30 percent as the evidence of record 
does not demonstrate that the appellant experiences near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Nor has he undergone 
radical surgery followed by chronic osteomyelitis.  

While the appellant has provided information concerning 
headaches and nasal discharges, he has not undergone repeated 
surgeries and there is no clinical evidence of record 
describing his nasal discharge as being purulent nor is there 
any clinical evidence of crusting except for on one occasion.  
Thus, more than a 30 percent evaluation is not warranted 
under the applicable rating criteria at any time since the 
grant of service connection.

B. Orthopedic disabilities

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The shoulders and the knees are considered major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Complaints of additional limitation in the 
right knee and in the left shoulder from pain, fatigue, 
weakness or lack of endurance following repetitive use were 
noted in the report of the February 2001 VA examination.

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Crepitation either in the soft tissues such as the tendons 
or ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.



When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

i. Right knee

The appellant underwent a VA medical examination in February 
2001; he complained of constant knee pain that was associated 
with weakness, stiffness, inflammation, fatigue and a lack of 
endurance.  On physical examination, the appellant's posture 
was normal and there were no signs of edema.  He demonstrated 
5/5 motor strength in his lower extremities.  Sensation was 
intact.  Radiographic examination of the right knee was 
normal.  There was a mild bony prominence on the proximal 
tibia.

The appellant underwent another VA medical examination in 
June 2003; he complained of swelling and intermittent 
catching of the right knee, especially with activities.  The 
examiner noted that MRI testing had revealed an ununited 
ossicle consistent with his previously diagnosed Osgood-
Schlatter's condition.  On physical examination, there was a 
prominent tibial tubercle.  The appellant demonstrated a 
range of motion of the right knee from zero degrees to 130 
degrees.  There was some lateral joint line tenderness.  
McMurray's examination was negative.  The knee was stable to 
varus and valgus stress.  The examiner rendered a diagnosis 
of right knee lateral meniscus tear.

Review of the appellant's VA outpatient treatment records 
indicates that physical examination conducted in December 
2002 revealed right knee crepitus with tenderness over the 
tibial tuberosity and lateral joint line tenderness.  There 
was no ligament laxity.  MRI testing showed a tear of the 
anterior horn of the lateral meniscus, as well as a small 
popliteal cyst.  There were also findings suggestive of 
synovial inflammation and proliferation.  The appellant was 
subsequently seen in February 2003 for complaints of his 
right knee giving way once or twice a week.  He reported 
popping and occasional swelling and denied locking of the 
knee.  On physical examination, the appellant was 
neurovascularly intact.  The right knee had normal alignment 
and there was no effusion, erythema or warmth.  There was 
lateral joint line tenderness with click and pain.  Range of 
motion was from zero degrees to 130 degrees with pain at full 
flexion.  Radiographic examination revealed a preserved joint 
space.  MRI testing revealed previous Osgood-Schlatter's 
disease, a possible intra-articular body and blunting of the 
anterior horn of the lateral meniscus.  In May 2004, the 
appellant sought treatment for an injury he incurred while 
playing softball.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the right 
knee.  The appellant has demonstrated some limitation of 
flexion in the right knee.  His right knee flexion, as 
reflected in the clinical evidence, was limited at worst to 
130 degrees.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion in the right knee, and which is expected 
during flare-ups or with increased use, and the degree of 
pain he has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported.  No muscle atrophy has been demonstrated in the 
right leg.  There is no clinical evidence of any muscle 
spasm.  However, crepitus and right knee joint line 
tenderness were demonstrated clinically.  The objective 
medical evidence does show findings of slight limitation of 
motion in the right knee, as well as complaints of pain and 
pain on use.  However, there is no x-ray evidence of 
degenerative changes in the right knee.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
thus an initial 10 percent evaluation was assigned by the RO.  
However, the evidence of record does not support a rating in 
excess of 10 percent for the right knee disability at any 
time.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The clinical 
evidence of record does not contain any findings of laxity or 
instability of the right knee.  Therefore, Diagnostic Code 
5257 is not for application.  Thus, the current 10 percent 
rating for the right knee is based on the functional 
limitations described in the absence of instability and 
subluxation.  In the absence of such additional and separate 
disability, a separate or higher rating is not in order.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

It is again noted that the initial 10 percent rating is 
assigned based on the crepitation and limitation of motion 
and complaints of pain and tenderness that are evidenced.  No 
subluxation or instability has been demonstrated.  While no 
X-rays have confirmed the presence of arthritic changes, a 
separate rating would not be warranted in this case anyway 
because the limitation of motion has already been considered 
in the rating assigned.

ii. Left shoulder

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The February 2001 VA medical examination 
report indicates that the appellant is right-handed.  Thus, 
the rating for the left shoulder is to be made on the basis 
of the left upper extremity being the minor extremity.  

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  In addition, 
conditions such as bursitis, synovitis and tenosynovitis are 
to be evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. Part 4, Diagnostic Codes 5003-
5024.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
minor upper extremity that is intermediate between favorable 
and unfavorable ankylosis warrants a 30 percent evaluation.  
A 40 percent evaluation of the minor upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major or minor arm when motion is possible to the 
shoulder level or when to midway between the side and 
shoulder level on the minor side.  A 30 percent evaluation 
for the minor upper extremity requires that motion be limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation on 
either side.  A 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

In addition, traumatic arthritis, established by x-ray 
findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.  

The appellant underwent a VA medical examination in February 
2001; he complained of constant left shoulder pain that was 
associated with weakness, stiffness, inflammation, fatigue 
and lack of endurance.  On physical examination, there was no 
sign of edema.  There was mild clicking and crepitus in the 
left shoulder.  There was no evidence of swelling, heat, 
redness, drainage, instability or weakness.  Left shoulder 
flexion was to 140 degrees.  Abduction was to 120 degrees.  
External rotation was 90 degrees and internal rotation was 90 
degrees.  All motion was accomplished with pain.  Motor 
strength was 5/5 in the upper extremities.  Sensation was 
intact.  Radiographic examination of the left shoulder was 
normal.  The examiner rendered a diagnosis of limitation of 
motion of the left shoulder.

A VA outpatient treatment note dated in March 2002 states 
that the appellant was able to perform a full range of motion 
of the left shoulder but with pain.  A letter from a private 
chiropractor dated in April 2002 indicates that the appellant 
had been diagnosed with a sprained rotator cuff in January 
2001.  The chiropractor stated that the area had healed with 
scar tissue and that there continued to be a loss of freedom 
of mobility and weakness.  

However, a June 2002 VA clinic note indicates that the 
appellant demonstrated nearly full range of motion of the 
left shoulder.  A December 2002 VA outpatient treatment note 
indicates that the appellant demonstrated limitation of 
motion of the left shoulder.  He also demonstrated endpoint 
pain.  A January 2003 private treatment note indicated that 
the appellant had exhibited full range of motion of the left 
shoulder preoperatively, with crepitus and tenderness in the 
bicipital groove.  The post-operative diagnoses included 
fraying of the superior-anterior labrum; mild fraying of the 
rotator cuff articular surface; subacromial bursitis; and 
impingement syndrome.  In May 2003, the appellant still had a 
little discomfort and pain in the left shoulder.  There was 
good range of motion as well as good push-pull strength.

The appellant underwent another VA medical examination in 
June 2003; he reported decompression surgery on his left 
shoulder in January 2003.  The appellant said that he had 
pain on overhead activity, as well as weakness on external 
rotation and easy fatigability.  On physical examination, the 
appellant demonstrated forward flexion of 170 degrees and 
external rotation of 50 degrees.  There was tenderness over 
the left acromial joint with abduction beyond 90 degrees.  
The appellant was neurovascularly intact.  There was a 
slightly positive impingement sign.  MRI testing showed 
cystic changes in the humeral head and bursal thickening of 
the subacromial bursae.

In May 2004, the appellant sought treatment at a VA facility 
for an injury he incurred while playing softball.  

The medical evidence of record includes diagnoses of shoulder 
impingement and rotator cuff tear.  There is no specific 
diagnostic code for shoulder impingement or for rotator cuff 
tear.  The appellant's left shoulder disability has been 
evaluated by the RO as limitation of arm motion under 
Diagnostic Code 5201.  

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, if supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45 factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59 painful motion is an important factor 
of disability and actually painful joints are entitled to at 
least the minimum compensable rating for the affected joint.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the left shoulder at any time.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 
is therefore not for application.  Likewise, as no impairment 
of the humerus, clavicle or scapula has been shown, 
Diagnostic Codes 5202 and 5203 are not for application. 

Prior to December 16, 2002, the appellant demonstrated, at 
worst, forward flexion of the left (minor) shoulder to 40 
degrees shy of normal (180 degrees) and abduction to 60 
degrees shy of normal (180 degrees).  Thus the appellant was 
able to demonstrate left arm motion to above shoulder level; 
a rating in excess of 10 percent in a minor extremity 
requires motion limited to shoulder level under Diagnostic 
Code 5201.  Therefore an initial evaluation in excess of the 
assigned 10 percent is not warranted.

Beginning December 16, 2002, the appellant would have had to 
demonstrate left arm motion limited to 25 degrees from the 
side in order to qualify for an evaluation in excess of 20 
percent under Diagnostic Code 5201.  After reviewing the 
medical records associated with the claims file, it is the 
conclusion of the Board that a schedular rating in excess of 
20 percent is not warranted for the left shoulder (minor 
arm).  The appellant has complaints of pain and weakness, and 
recent medical reports, while demonstrating the presence of 
crepitus and some tenderness, as well as pain on motion, do 
not demonstrate sufficient evidence of limitation of motion 
of the left shoulder to warrant an increased evaluation.  The 
appellant is able to raise his left arm to shoulder height; 
that is, he can abduct the left arm to 90 degrees, albeit 
with pain.  Therefore, the appellant's complaints of pain, 
weakness, and functional impairment, when taken together with 
the crepitus, tenderness and moderate limitation of motion 
without any other clinical findings, more nearly approximate 
a 20 percent evaluation under Diagnostic Code 5201, but not 
more.

The Board finds, based on the evidence of record, that the 
objective findings related with the appellant's left shoulder 
disability do not warrant more than a 20 percent evaluation 
under Diagnostic Codes 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that the appellant suffers 
from ankylosis of the scapulohumeral articulation; therefore, 
Diagnostic Code 5200 is not for application.  Further, 
limitation of motion of the arm at the shoulder level is 
limited, at most, with pain, to 90 degrees of adduction; this 
is not severe enough to meet the standard of Diagnostic Code 
5201.  The Board can find no clinical basis under the 
applicable Diagnostic Codes to grant an evaluation in excess 
of 20 percent based on bony impairment of the humerus, 
clavicle or scapula.

C. Extraschedular ratings

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
various disabilities may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that any one of the appellant's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for each of the various disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required other than a rare 
hospitalization for any one of his service-connected 
disabilities at issue since 2001, and he has not demonstrated 
marked interference with employment.  

There is no objective evidence of any symptoms due to any one 
of the appellant's service-connected disabilities at issue 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)




ORDER

An initial evaluation in excess of 30 percent for the 
appellant's rhinitis/sinusitis disability is denied.

An initial rating in excess of 10 percent for the appellant's 
right knee disability is denied.

An initial evaluation in excess of 10 percent for the left 
shoulder disability is denied and an evaluation in excess of 
20 percent is denied beginning December 16, 2002 (except for 
the period of the temporary total evaluation from January 23, 
2003 to May 31, 2003).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


